OdliN, Judge,
delivered tbe following opinion:
In tbis case there has been paid to the attorney E. Flores *206Colon, by order of tbe former referee in bankruptcy, a,total of $4,000, tbe said E. Elores Colon being attorney for tbe bankrupt. Tbe case began on September 22, 1921, a trustee was appointed by tbe former referee on October 10, 1921, and on November 17, 1921, tbe former referee, whose name is Arturo Ortiz Toro, directed tbe trustee to pay to tbe said E. Elores Colon tbe sum of $3,000, and on February 9, 1922, tbe said former referee ordered tbe trustee to pay to said E. Elores Colon tbe further sum of $1,000, making a total of $4,000 in fees .which have been received by tbe said E. Elores Colon.
It appears that on November 17, 1921, when tbe first order was signed allowing tbe attorney $3,000, that sum was not in tbe possession of tbe trustee, so be paid to said E. Elores Colon tbe sum of $1,500 on that same day, and tbe other $1,500 was not paid until September 17, 1922, which was seven months after tbe second allowance of $1,000.
Application was made to this court on behalf of certain creditors for a refund by said E. Elores Colon of all this sum of $4,000 except such part thereof as would be reasonably allowed to tbe said attorney acting for the bankrupt. Answer to the petition for review was filed by tbe said E. Elores Colon and evidence was recently taken before tbe undersigned judge at Ponce, and I am satisfied from tbe evidence that tbe complaining creditors knew nothing about this outrageous and unauthorized act on tbe part of tbe former referee until shortly before they filed their petition for a review. Tbe fact that tbe petition for review was filed before tbe judge of this court and not before tbe referee can be explained by tbe fact that the judge of this court himself directed that tbe matter be referred to tbe judge of this court, inasmuch as the former referee who *207made the allowance resigned his position in order to avoid the investigation of certain charges which were to be presented against him, and the present referee desired to have this court pass upon this matter.
I find from all the evidence in this case that the bankrupt, Manuel Aponte Cintron, had actual assets of less than $9,000, as shown by the report of the trustee. It is true that he had nominal assets of something like $80,000, but the principal items consisted in parcels of real estate which were mortgaged for their full value and which were turned over to the mortgagees, so that the total sum actually in the hands of the trustee was, as heretofore stated, less than $9,000, of which the trustee’s report shows the'sum of $8,110.43 has been paid out for expenses and fees to various attorneys, no creditor having received a dollar. I have never known of such an unauthorized and wicked abuse of the bankruptcy law as is disclosed by the evidence taken in this case. The attorney E. Flores Colon attempts to defend by explaining that he did a large amount of work for the benefit of the trustee and for the benefit of the creditors. This defense is worthless when it is taken into consideration that he was the attorney for the bankrupt and that two other attorneys in Ponce, Mr. R. Y. Perez Mar-chan! and Mr. F. B. Fornaris, were both engaged by the trustee as attorney for the trustee (the matter of the fees allowed to these two last-named lawyers will be passed upon by this court later), so that even assuming that it was proper for the said lawyer E. Flores Colon to perform legal services for the trustee, he should look for his compensation to the lawyers Perez Marehand and Fornaris and not to the creditors.
I am convinced that an allowance of $400 to the said attor*208ney E. Flores Colon would have been tbe utmost proper for him to receive in connection with this case, and that if this court were to allow him any sum in excess thereof a great injustice would be done the creditors of the bankrupt.
It is therefore Ordered that the said E. Elores Colon on or before the 31st day of December, 1923, refund the sum of $3,600, being all the fees received by him as attorney in the above-mentioned cause, except the sum of $400;
And it is further Ordered that inasmuch as proceedings are now pending in this court for the removal, as trustee, of A. Blasini, who made the payments complained of under the order of the former referee, Arturo Ortiz Toro, the said sum of $3,600 be deposited with the clerk of this court at San Juan to await the further order hereof.
To this order the said E. Flores Colon excepts.
Done and Ordered in open court at San Juan, Porto Pico, this 1st day of December, 1923.